Fish, P. J.
1. The general rule is, that in order for the exclusion of oral evidence to he considered as a ground for a new trial, it must appear that a pertinent question was asked, that the court refused to allow the answer, and that a statement was made to the court at the time, showing what the answer would be ; and that such testimony was material and would have benefited the complaining party. Griffin v. Henderson, 117 Ga. 382, and' cit. In view of this rule, neither of the grounds of the amended motion for a new trial properly presents any question for determination.
2. The verdict was warranted by the evidence.

Judgment affirmed.


All the Justices concur.